DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (U.S. Patent Publication No. 2017/0154841).
Regarding claim 1, in Figure 2, Nakamura discloses a printed circuit board assembly comprising: a main printed circuit board (1, paragraph [0054]) including a first main signal line (4) and a first dielectric (glass cloth-based BT resin, paragraph [0260]) having a first permittivity B resin has a relative permittivity of 4.4 and glass has a relative permittivity of 7.0)); a sub printed circuit board 2) including a first sub signal line (4) and a second dielectric (polyimide film, paragraph [0185]) having a second permittivity smaller than the first permittivity (relative permittivity of polyimide is about 3.4); and a first connection block (the via connecting the circuit wirings 4) configured to connect the first main signal line of the main printed circuit board and the first sub signal line of the sub printed circuit board (Figure 2).
Regarding claim 2, Nakamura discloses wherein the first connection block further comprises a first connection portion configured to electrically connect the first main signal line and the first sub signal line (Figure 2).
Regarding claim 3, Nakamura discloses wherein: the main printed circuit board further comprises a main power line and a main ground line; the sub printed circuit board further comprises a sub power line and a sub ground line; and the printed circuit board assembly further comprises a second connection block configured to connect the main power line and the sub power line, and a third connection block configured to connect the main ground line and the sub ground line (Figure 2).
Regarding claim 4, Nakamura discloses wherein: the second connection block further comprises a second connection portion configured to electrically connect the main power line and the sub power line; and the third connection block further comprises a third connection portion configured to electrically connect the main ground line and the sub ground line (Figure 2).
Regarding claim 5, Nakamura discloses wherein the first connection block, the second connection block, and the third connection block comprise a printed circuit board (Figure 2).
Regarding claim 6, Nakamura discloses wherein the first connection block, the second connection block, and the third connection block are mounted on the surfaces of the main printed circuit board and the sub printed circuit board by surface mount technology (SMT) (Figure 2).
Regarding claim 7, Nakamura discloses wherein a width of the first main signal line is narrower than a width of the first sub signal line (Figure 2). 
Regarding claim 8, Nakamura discloses wherein a communication speed of the first sub signal line is faster than a communication speed of the first main signal line (Figure 2).
Regarding claim 9, Nakamura discloses wherein: the first connection block comprises at least one pin fixed to the main printed circuit board and at least one pin fixed to the sub printed circuit board; the main printed circuit board comprises at least one groove to which the at least one pin of the first connection block is fixed; and the sub printed circuit board comprises at least one groove to which the at least one pin of the first connection block is fixed (Figure 2).
Regarding claim 10, Nakamura discloses wherein the at least one pin of the first connection block is physically fixed and coupled to the groove of the main printed circuit board and the groove of the sub printed circuit board, respectively (Figure 2).
Regarding claim 11, in Figure 2, Nakamura discloses a printed circuit board assembly comprising: a main printed circuit board (1, paragraph [0054]) having a first main signal line (4) and a first communication speed; a sub printed circuit board (2) having a first sub signal line (4) and a second communication speed faster than the first communication speed (the relative permittivity of board 2 is less than that of board 1); and a first connection block (the via connecting the circuit wirings 4) configured to connect the first main signal line of the main printed circuit board and the first sub signal line of the sub printed circuit board (Figure 2). 
Regarding claim 12, Nakamura discloses wherein the first connection block further comprises a first connection portion configured to electrically connect the first main signal line and the first sub signal line (Figure 2). 
Regarding claim 13, Nakamura discloses wherein: the main printed circuit board further comprises a main power line and a main ground line; the sub printed circuit board further comprises a sub power line and a sub ground line; and 5 the printed circuit board assembly further comprises a second connection block configured to connect the main power line and the sub power line, and a third connection block configured to connect the main ground line and the sub ground line (Figure 2). 
Regarding claim 14, Nakamura discloses wherein: the second connection block further comprises a second connection portion configured to electrically connect the main power line and the sub power line; and the third connection block further comprises a third connection portion configured to electrically connect the main ground line and the sub ground line (Figure 2). 
Regarding claim 15, Nakamura discloses wherein the first connection block, the second connection block, and the third connection block comprise a printed circuit board (Figure 2).
Regarding claim 16, Nakamura discloses wherein the first connection block, the second connection block, and the third connection block are mounted on the surfaces of the main printed circuit board and the sub printed circuit board by surface mount technology (SMT) (Figure 2).
Regarding claim 17, Nakamura discloses wherein a width of the first main signal line is narrower than a width of the first sub signal line (Figure 2). 
Regarding claim 18, Nakamura discloses wherein the main printed circuit board further comprises a first dielectric having a first dielectric constant; and the sub-printed circuit board further comprises a second dielectric having a second dielectric constant lower than the first dielectric constant (Figure 2). 
Regarding claim 19, Nakamura discloses wherein: the first connection block comprises at least one pin fixed to the main printed circuit board and at least one pin fixed to the sub printed circuit board; the main printed circuit board comprises at least one groove to which the at least one pin of the first connection block is fixed; and the sub printed circuit board comprises at least one groove to which the at least one pin of the first connection block is fixed (Figure 2). 
Regarding claim 20, Nakamura discloses wherein the at least one pin of the first connection block is physically fixed and coupled to the groove of the main printed circuit board and the groove of the sub printed circuit board, respectively (Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847